DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with WILLIAM TROUSDELL on 6/22/2022.
The application has been amended as follows: 

Claim 6 is to be amended as follows from the 9th line of the claim:
	preparing  the piston as a casting piston made of aluminum alloy of which the top surface is covered with a casting surface;

Allowable Subject Matter
Claims 6-11 are allowed.

The following is an examiner’s statement of reasons for allowance: Goto et al  (US 2019/0257266) teaches a piston having an alumina coating, wherein the thickness of the coating is done with masking the piston and anodizing for varying times.  Goto (US 2019/0218958) teaches a piston with a porous alumina layer and a sealing coating layer.  Yamashita (US 2017/0122250) teaches a piston having a consistent alumina layer, wherein the thickness increases in the vertical sections of the piston top surface.   The prior art does not teach nor render obvious a method for manufacturing a piston, wherein the piston has a first outer periphery region of a top surface of the piston, a second region that includes the inside of the top surface, wherein the method consists of covering the top surface with a casting surface, removing the casting surface in the first region to expose a material surface of the piston and wherein the casting surface is not removed in the second region, forming a porous alumina coating in the first and second regions by anodization, wherein an anodization condition for equalizing a height of the porous alumina coating in the first and second regions is predetermined such that the anodization occurs more rapidly in the first region where the casting surface has been removed, and when the anodization process is complete the first and second regions are even with the porous alumina coating as recited in independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747